Citation Nr: 0431051	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to April 18, 2002, for 
a grant of a total disability evaluation based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this appeal. In March 2003, the veteran's 
representative asserted that the March 2001 rating decision 
in effect was clearly and unmistakably erroneous.  In May 
2003, the veteran submitted a handwritten statement directly 
to the Board, which is pertinent to his claim.  This 
statement includes at least one assertion which could be 
construed as raising the issue of error in the July 10, 2002, 
disposition.  These matters are referred to the RO for 
appropriate action.


REMAND

The veteran seeks an earlier effective date for a grant of 
TDIU.  He asserts that the appropriate date to be assigned 
this grant is July 2002, when he stopped working.    

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notice regarding his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
The Court also held that, furthermore, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must "also request that the claimant 
provide any evidence in his possession that pertains to his 
claim.  Id.

In this case, the RO has not sent the veteran VCAA notice 
informing him of the evidence needed to support the claim now 
being remanded, explaining to him whether he is responsible 
for submitting such evidence or whether VA would obtain and 
associate such evidence with the claims file, and advising 
him to provide all evidence in his possession that pertains 
to this claim.  

This case is REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and his 
representative of the evidence needed to 
support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to his claim.  

2.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record, including the 
handwritten statement the veteran 
submitted directly to the Board in May 
2003.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the RO should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




